The plaintiffs petition for certification for appeal from the Appellate Court, 96 Conn. App. 741 (AC 24895), is granted, limited to the following issues:
“1. Did the Appellate Court properly affirm the trial court’s ruling precluding the expert testimony of John W. Kennish, an expert in premises security, on the *920ground that he had no experience, training or special knowledge relating to railroad security systems?
The Supreme Court docket number is SC 17739.
Decided September 27, 2006
John H. Van Lenten, in support of the petition.
Robert C. E. Laney, Charles A. Deluca and Sarah F. DePanfilis, in opposition.
“2. Did the Appellate Court properly affirm the trial court’s jury instruction on superseding and intervening causes?”